Citation Nr: 0943464	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-29 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to restoration of service connection for 
sinusitis.  

2.  Entitlement to an initial compensable evaluation for 
nasal septum deviation due to trauma, with chronic sinusitis, 
for the period from May 25, 2006 to March 1, 2008.  

3.  Entitlement to an initial compensable evaluation for 
nasal septum deviation due to trauma, from March 1, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 
1971 and from April 2001 to August 2001.   

The nasal septum deviation matters come to the Board of 
Veterans' Appeals (Board) from an October 2006 rating 
decision of a Department of Veterans Affairs (VA) Regional 
Office (RO).  A notice of disagreement was filed in November 
2006, a statement of the case was issued in July 2007, and a 
substantive appeal was received in August 2007.  The 
sinusitis matter comes to the Board on appeal from a December 
2007 rating decision of a VA RO.  A notice of disagreement 
was filed in December 2007, a statement of the case was 
issued in May 2009, and a substantive appeal was received in 
May 2009.  The Veteran testified at a hearing before the RO 
in June 2008 and before the Board in August 2009.


FINDINGS OF FACT

1.  In an October 2006 rating decision, the Veteran was 
granted service connection for nasal deviation with chronic 
sinusitis (x-ray evidence only), effective May 25, 2006.

2.  A December 2007 rating decision severed service 
connection for the Veteran's sinusitis/nasal deviation with 
chronic sinusitis, x-ray evidence only, effective March 1, 
2008.

3.  The grant of service connection for sinusitis/nasal 
deviation with chronic sinusitis, x-ray evidence only, was 
not the product of an undebatable error.

4.  There is no medical evidence of record to establish that 
the Veteran's service-connected nasal septum deviation due to 
trauma, with chronic sinusitis, for the period from May 25, 
2006 to March 1, 2008, was manifested by a 50 percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.

5.  There is no medical evidence of record to establish that 
the Veteran's service-connected nasal septum deviation due to 
trauma, effective March 1, 2008, was manifested by a 50 
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  The December 2007 rating decision severing service 
connection for sinusitis/nasal deviation with chronic 
sinusitis, x-ray evidence only, was not proper and 
restoration of service connection is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.105, 3.159 (2009).

2.  The criteria for a compensable evaluation for nasal 
septum deviation due to trauma, with chronic sinusitis, for 
the period from May 25, 2006 to March 1, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic Codes 
(DC) 6502-6522 (2009).

3.  The criteria for a compensable evaluation for nasal 
septum deviation due to trauma from March 1, 2008, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.97, Diagnostic 
Codes 6502-6522 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  With regard to the increased ratings claims, the 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2006.  
In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's higher initial rating claims are "downstream" 
elements of the RO's grant of service connection for nasal 
deviation with chronic sinusitis (x-ray evidence only) in the 
currently appealed rating decision issued in October 2006.  
For such downstream issues, notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159 is not required in cases 
where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
As noted above, in June 2006, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the October 2006 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for nasal deviation with chronic sinusitis (x-ray 
evidence only), and because the Veteran's higher initial 
rating claims are being denied in this decision, the Board 
finds no prejudice to the Veteran in proceeding with the 
present decision and any defect with respect to that aspect 
of the notice requirement is rendered moot.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the 
Veterans Court held that, in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the Veteran's service treatment 
records are not on file with regard to his August 2001 
injury.  Due to the missing service treatment records, the 
Board recognizes its heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  

The evidence of record contains the Veteran's post-service 
private medical records and post-service VA medical records.  
The evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issues on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Aside 
from the August 2001 service treatment records, the Veteran 
and his representative have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  Therefore, the Board finds that duty to notify 
and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  



Sinusitis

Criteria & Analysis

Once service connection has been granted, the award of 
service connection will be severed only where evidence 
establishes that the original grant of service connection was 
clearly and unmistakably erroneous, and only after certain 
procedural safeguards have been met.  Daniels v. Gober, 10 
Vet. App. 747 (1997); 38 C.F.R. § 3.105(d).

A finding of CUE requires: (1) that either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; (2) that the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made"; and (3) that a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)).

CUE is a very specific and a very rare kind of "error."  It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of could not be clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell, 3 Vet. App. at 313).

CUE requires more than a disagreement as to how the facts 
were weighed or evaluated.  See Crippen v. Brown, 9 Vet. App. 
412 (1996).  Mere disagreement with how the RO evaluated the 
facts is inadequate for a determination of CUE.  See Luallen 
v. Brown, 8 Vet. App. 92, 95 (1995).

The CUE standard that applies to a veteran's CUE challenge to 
a prior adverse determination under Section 3.105(a) is also 
applicable to VA's severance determination under Section 
3.105(d).  VA has the burden of proof to establish that the 
original grant was clearly and unmistakably erroneous.  The 
proof required to meet this burden is the same as a 
claimant's burden in attempting to overturn a final decision 
on the basis of clear and unmistakable error.  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).

The severance decision focuses--not on whether the original 
decision was clearly erroneous--but on whether the current 
"evidence establishes that [service connection] is clearly 
erroneous."  Stallworth v. Nicholson, 20 Vet. App. 482 
(2006).

The evidence that may be considered in determining whether 
severance is proper under 38 C.F.R. § 3.105(d), however, is 
not limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); Venturella v. Gober, 10 Vet. App. 340, 
342-43 (1997).  Because 38 C.F.R. § 3.105(d) specifically 
contemplates that a change in diagnosis or change in law or 
interpretation of law may be accepted as a basis for 
severance, the regulation contemplates the consideration of 
evidence acquired after the original grant of service 
connection.  Venturella, supra.

The Veteran was given proper notice and appropriate time to 
respond before service connection for his sinusitis was 
severed.  38 C.F.R. § 3.105(d).  The RO proposed to sever 
service connection for sinusitis in a July 2007 rating 
decision.  The Veteran was advised in a July 2007 letter of 
the proposed severance, and informed that he could submit 
evidence showing that the RO should not make this change and 
request a hearing within 60 days of the proposed severance.  
Thereafter, by rating decision dated in December 2007, the RO 
severed the Veteran's service connection for sinusitis/nasal 
deviation with chronic sinusitis, x-ray evidence only, 
effective March 1, 2008.

In its July 2007 rating decision proposing to sever service 
connection for sinusitis, the RO noted that a May 2007 VA 
examiner concluded that the evidence clearly and unmistakably 
establishes that the Veteran had sinusitis which pre-existed 
service and did not advance beyond its inherent nature as a 
result of a facial injury in service in August 2001. 

In the December 2007 RO decision that severed service 
connection for sinusitis/nasal deviation with chronic 
sinusitis, x-ray evidence only, the RO also noted that 
records from all sources since September 2006 are 
unremarkable for treatment of sinusitis, and that a May 2007 
VA examiner found no evidence of external deviation of the 
nose.  

The Board notes that the record contains VA outpatient 
treatment records dated in October 2008 which indicate that 
the Veteran was assessed with acute sinusitis.  At the August 
2009 Board hearing, the Veteran testified that he continues 
to get many sinus infections every year.  He also indicated 
that he did not have significant sinus problems prior to 
service and that his symptoms were more severe after his 
facial injury.  

As noted above, CUE is a very rare and specific form of 
error.  It is the kind of error of fact or law "to which 
reasonable minds could not differ."  See Fugo v. Brown, 
supra.  The error must be undebatable.  The Board finds that 
the Veteran's grant of service connection in October 2006 was 
not clearly and unmistakably erroneous.  The RO noted in 
December 2007 that records since September 2006 were 
unremarkable for treatment of sinusitis; however, VA 
outpatient treatment records dated in October 2008 indicate 
that acute sinusitis was assessed by the examining physician.  
While the most probative evidence might be against the grant 
of service connection, severance requires that the evidence 
be clear and unmistakable.  The record shows that there is 
debate as to whether the Veteran's sinusitis underwent an 
increase in severity due to his facial injury during service.  

The Board cannot conclude that the grant of service 
connection for sinusitis was CUE as there is significant 
medical and lay evidence supportive of the diagnosis.  VA has 
the burden of proving that the grant of service connection 
was CUE, and this burden has not been met.  Restoration of 
service connection for sinusitis is warranted.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Nasal Septum Deviation

Factual Background

An October 2006 rating decision granted service connection 
for nasal deviation with chronic sinusitis (x-ray evidence 
only) and assigned a noncompensable disability rating 
effective May 25, 2006 under Diagnostic Code 6522-6513.  A 
December 2007 rating decision subsequently severed service 
connection for sinusitis/nasal deviation with chronic 
sinusitis, x-ray evidence only, effective March 1, 2008 and 
continued a noncompensable disability rating for nasal 
fracture with septum deviation under Diagnostic Code 6502.  

The Veteran underwent a VA examination in September 2006.  He 
reported that he frequently blew his nose in the morning and 
that he had old crusty blood.  He stated that this never 
seemed to get better and occurred every morning.  He reported 
frequent upper respiratory infections and noted that he had 
acute sinus infections at least 3 to 4 times per year.  He 
stated that the duration of the sinus infections was three to 
four weeks.  He denied any interference with breathing 
through his nose except when he had an upper respiratory 
infection or a sinus infection.  He denied any purulent 
discharge, but he noted occasionally thick mucus which 
appeared to be coming from his sinuses.  He denied any 
"dyspnea restaurant exertion," as well as speech 
impairment, and disease or injury affecting soft palate.  He 
stated that his maxillary sinuses were primarily affected.  
He denied headaches unless he was having an acute sinus 
infection.  He stated that he missed 3 to 4 days of work in 
the past year, or approximately one day with each sinus 
infection.  

Upon physical examination, there was a mild right septal 
deviation which was not disfiguring.  There was no 
obstruction of the right nares, and 10 percent obstruction of 
the left nares.  Nasal mucosa was slightly pale.  There were 
no signs of crusted blood and no visible polyps.  The sinuses 
were nontender to palpation or percussion.  There was no 
tenderness, purulent discharge, or crusting.  

In a September 2006 addendum to the VA examination, the 
examiner diagnosed mild sinusitis.  

The Veteran underwent another VA examination in May 2007.  He 
stated that he had no treatment for sinus disease in the 
previous year.  He reported chronic nasal drainage described 
as clear/cloudy with occasional red blood.  He stated that 
symptoms increased lately.  He reported chronic nasal 
drainage daily with bleeding at least once a day.  He denied 
epistaxis without nasal congestion.  He reported that he 
irrigated his nose almost daily with a water pick using 
saline/soda solution.  He stated that symptoms were 
aggravated by dry air, thus he had more symptoms during 
cooler seasons than summer.  

Upon physical examination, there was no evidence of external 
deviation, but there was some valve collapse bilaterally 
which created nasal obstruction bilaterally.  To the best of 
the examiner's estimates, there was approximately "25 % 
blocked on R, 115% on L."  Mucous membrane appeared pale in 
color, with no visible polyps.  There was no crusty exudate, 
and the Veteran stated that he irrigated both nostrils prior 
to examination.  There was no bleeding evident.  The examiner 
diagnosed nasal congestion with chronic nasal drainage with 
intermittent bleeding.  Mucous membrane were pale/slightly 
boggy which was indicative of allergic rhinitis.  Current CT 
showed post-operative, normally developed sinuses and 
reactive changes.  

The Veteran underwent another VA examination in September 
2008.  He stated that some days breathing was better than 
others and he needed to routinely irrigate the nose to keep 
it clean and free of crusts.  He reported that both nostrils 
were about the same as far as breathing was concerned.  

Upon physical examination, the septum was functionally 
straight and not obstructing either airway.  The nasal mucosa 
was normal bilaterally.  There were no visible polyps and no 
crusts or bleeding.  There was no evidence of active 
sinusitis.  The nose was long and narrow without any 
significant deformity to the dorsum.  The nostrils were 
narrow bilaterally.  There was no nasal valve collapse with 
normal gentle inspiration but there was collapse with more 
aggressive inspiration, equal bilaterally.  The examiner 
opined that, with normal inspiration, there was no nasal 
obstruction in either nostril due to deviated nasal septum or 
nasal valve collapse.  The examiner opined that the nasal 
valve collapse that the Veteran experienced with fast 
inspiration was normal and was what could be anticipated with 
the fact that the Veteran had naturally narrow nostrils.  
This was not the result of trauma the Veteran experienced 
while in the military.  The examiner opined that the trauma 
the Veteran sustained in Vietnam did not cause any anatomical 
change to the nose of significance.  The trauma sustained may 
have caused significant deviation of the nasal septum to the 
extent of the partial airway obstruction.  The examiner 
opined that the current respiratory symptoms were not related 
to the nasal traumas in service.  

Criteria & Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).  In claims for 
increased ratings, "staged" ratings may be warranted if the 
claim involves the initial rating assigned with a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  This appeal is from the initial rating assigned with 
the grant of service connection, and "staged" ratings are 
for consideration and have been assigned by the RO.  

Under Diagnostic Code 6502, deviation of the nasal septum is 
rated as 10 percent disabling, the maximum available, for a 
50-percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97.

Higher evaluations are also available under DCs 6510-6514 
(sinusitis) or DC 6522-6524 (rhinitis) however, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14.  Under DC 6522, a 10 
percent rating is warranted for allergic rhinitis without 
polyps, but with greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent rating is warranted for allergic rhinitis with 
polyps.

Here, the Veteran does not meet the criteria for a 
compensable rating.  The Veteran does not have a nasal septum 
deviation with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  For example, 
the September 2006 VA examiner noted that there was no 
obstruction of the right nares, and 10 percent obstruction of 
the left nares, and the September 2008 VA examiner noted that 
the septum was functionally straight and not obstructing 
either airway.  Therefore, the Board finds that the medical 
evidence is against the Veteran's claim for compensable 
evaluations for nasal septum deviation due to trauma, with 
chronic sinusitis, for the period from May 25, 2006 to March 
1, 2008, and for a nasal septum deviation due to trauma from 
March 1, 2008.  It should be noted that service connection 
for the veteran's sinusitis has  been restored and that the 
veteran's disability may be reclassified when the RO rates 
this disability.  In this decision, the only issue addressed 
is that of entitlement to a compensable evaluation for the 
Veteran's nasal septum deviation from March 1, 2008.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The Veteran has not been hospitalized 
for his nasal septum deviation.  The effect of his nasal 
septum deviation on his ability to hold employment appears to 
be contemplated by the currently assigned disability ratings.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to restoration of service connection for 
sinusitis is granted.

Entitlement to a compensable evaluation for nasal septum 
deviation due to trauma, with chronic sinusitis, for the 
period from May 25, 2006 to March 1, 2008 is not warranted.  

Entitlement to a compensable evaluation for nasal septum 
deviation due to trauma from March 1, 2008 is not warranted.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


